DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/12/2021.
Currently claims 1-2, 4-10 and 12-14 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 02/12/2021,
Claims 1-2, 4-10 and 12-14 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 10,083,926 B1 to Kent teaches, a semiconductor package comprising: 
a semiconductor chip (10; Fig. 7; col. 3, lines 37-44; i.e. die); and 
a connection structure (12, 20 and 18/19; Fig. 7; col. 3, lines 37-60; i.e. pad, second polymer layer and redistribution layer) disposed on at least one side (top) of 5the semiconductor chip (10), and including
a first insulating layer (20; Fig. 7; col. 3, lines 58-60; i.e. second polymer layer, which is usually insulating, most polymers — materials made of long, chain-like molecules — are very good insulators for both heat and electricity) and 
a redistribution layer (18/19; Figures 3 and 7; col. 3, lines 37-50; i.e. redistribution layer) electrically connected (through pad 12) to the semiconductor chip (10), 

plurality of conductive patterns (RDL layer 18 and large metal RDL area 19) have surface roughness (28; Figures 6B and 7; col. 3, lines 51-57; i.e. roughened surface),


    PNG
    media_image1.png
    383
    473
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0131068 A1 to Kim teaches, at least two of the plurality of conductive patterns (115 in region ‘a’ and 115 in region ‘b’; Fig. 1; [0029], [0033]; i.e. metal layer) have different degrees of surface roughness (region ‘a’ has predominantly high prominence-depression 116 and region ‘b’ has relatively low prominence-depression 117; Figures 1 and 2; [0031]); and 

    PNG
    media_image2.png
    453
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    444
    media_image3.png
    Greyscale

a conductive pattern (115 in region ‘a’) having a higher surface roughness (predominantly high prominence-depression 116) has a width wider than a width of a conductive pattern (115 in region ‘b’) having a lower surface roughness (relatively low prominence-depression 117) (Fig. 1; [0033]). 
Note: Kim teaches higher width for metal layer 115 in region ‘a’ with high prominence-depression 116 than the width of metal layer 115 in region ‘b’ with low prominence-depression 117 in order to improve reliability of bonding between first to third layers 115, 120, and 130 
However, neither Kent nor any cited prior art, appear to explicitly disclose, in context, only a first surface of the conductive pattern having the higher surface roughness among the first surface of the conductive pattern having the higher surface roughness and a second surface, that faces in a same direction as the first surface, of the conductive pattern having the lower surface roughness has a concave-convex structure, the concave-convex structure of the first surface being an irregular concave-convex structure.
Specifically, the aforementioned ‘only a first surface of the conductive pattern having the higher surface roughness among the first surface of the conductive pattern having the higher surface roughness and a second surface, that faces in a same direction as the first surface, of the conductive pattern having the lower surface roughness has a concave-convex structure, the concave-convex structure of the first surface being an irregular concave-convex structure,’ is material to the inventive concept of the application at hand to achieve enhanced coupling force between a redistribution layer and an insulating layer, and improved structural stability, thus improving the overall device performance.

Amended independent claim 10 is allowable because the closest prior art US Patent Pub # US 10,083,926 B1 to Kent teaches, a semiconductor package comprising: 
a semiconductor chip (10; Fig. 7; col. 3, lines 37-44; i.e. die); and 
a connection structure (12, 20 and 18/19; Fig. 7; col. 3, lines 37-60; i.e. pad, second polymer layer and redistribution layer) disposed on at least one side (top) of 5the semiconductor chip (10), and including 
a first insulating layer (20; Fig. 7; col. 3, lines 58-60; i.e. second polymer layer, which is usually insulating, most polymers — materials made of long, chain-like molecules — are very good insulators for both heat and electricity) and 
a redistribution layer (18/19; Fig. 7; col. 3, lines 37-50; i.e. redistribution layer) electrically connected (through pad 12) to the semiconductor chip (10), 
wherein the redistribution layer (18/19) includes a plurality of conductive patterns (multiple RDL layer 18 and large metal RDL area 19) (Figures 3 and 7; col. 3, lines 37-50), and 

    PNG
    media_image1.png
    383
    473
    media_image1.png
    Greyscale

Kent further teaches, portions of surfaces (top surface) of the plurality of conductive patterns (multiple RDL layer 18 and large metal RDL area 19) which are in contact with the first insulating layer (20) have roughened surfaces (28; Figures 6A and 6B; col. 3, lines 51-57; i.e. roughened surface), 

    PNG
    media_image4.png
    234
    680
    media_image4.png
    Greyscale

Furthermore, US Patent Pub # US 2014/0131068 A1 to Kim teaches, at least one of the plurality of conductive patterns is a ground pattern (‘non-circuit pattern’ in region ‘a’; [0014], [0029]; the examiner attributes the ‘non-circuit pattern’ to the ‘ground pattern’) that is connected to a ground terminal (it is obvious that non-circuit or ground pattern would be connected to the ground terminal of the chip) of the semiconductor chip (100; Fig. 1; [0027]; i.e. circuit board), and
a largest concave-convex structure (conductive structure 115 with highest peak-to-valley change) of the plurality of conductive patterns (115 in region ‘a’ and 115 in region ‘b’; Fig. 1; [0029], [0033]; i.e. metal layer) includes the ground pattern (‘non-circuit pattern’ in region ‘a’; [0014], [0029]),

    PNG
    media_image2.png
    453
    640
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2011/0204403 A1 to Kim2 teaches, at least portions of those surfaces (top surface of light extraction structure S6; Fig. 15; [0157]) have a regular concave-convex structure (Fig. 15; [0157]),
However, neither Kent nor any cited prior art, appear to explicitly disclose, in context, a largest concave-convex structure on the each of the portions of the surfaces of the plurality of conductive patterns, including the ground pattern, is the regular concave-convex structure, and a size of the largest concave-convex structure is 1 um or less.
Specifically, the aforementioned ‘a largest concave-convex structure on the each of the portions of the surfaces of the plurality of conductive patterns, including the ground pattern, is the regular concave-convex structure, and a size of the largest concave-convex structure is 1 um or less,’ is material to the inventive concept of the application at hand to achieve enhanced coupling force between a redistribution layer and an insulating layer, and improved structural stability, thus improving the overall device performance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


05/18/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812